

115 HR 3191 IH: No Cyber Cooperation with Russia Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3191IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Ted Lieu of California, Mr. Gallego, Mr. Engel, Ms. Rosen, Mr. Evans, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of Federal funds to establish, support, or otherwise promote a joint
			 cybersecurity initiative with Russia, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Cyber Cooperation with Russia Act. 2.Prohibition on use of Federal funds for joint cybersecurity initiative with Russia No Federal funds may be used to establish, support, or otherwise promote, directly or indirectly, the formation of or any United States participation in a joint cybersecurity initiative involving the Government of Russia or any entity operating under the direction of the Government of Russia.
		